Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 of U.S. Application 16/650,090 filed on March 24, 2020 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2020 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1, 2, 7-9, 11, 12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al (USPGPub 20160077621) in view of Wang et al (USPGPub 20160261133).


    PNG
    media_image1.png
    354
    331
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    595
    526
    media_image2.png
    Greyscale

Prior Art: Min and Wang respectfully
	
Regarding claim 1, Min discloses an electronic device (such as 310) comprising: a hall integrated circuit (IC) configured (such as 230)  to detect magnetic flux generated by an external device enclosing at least a portion  (as shown in fig 3 such as 104) of the electronic device (pars 17 and 18 discloses used a sensor to find magnetic field of the device); a wireless charging circuit (not fully shown); and at least one processor  (such as 1495) such as configured to be connected to the hall IC and the wireless charging circuit, wherein the at least one processor is configured to: receive an output value (value) for the detected magnetic flux from the hall IC; and control the wireless charging circuit, based on the output value (abstract and pars 205, 206 discloses PMIC to having a charging circuity that works with the Hall IC. Therefore control the charging based on the output value). Min does not fully disclose a wireless charging circuit.
However, Wang disclose a wireless charging circuit (using 13, 131, and 132). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Min in view of Wang in order to charge the device while not used and uncharged when used. 

Regarding claim 2, Min discloses wherein the at least one processor is configured to deactivate the wireless charging circuit if the output value corresponds to a state in which a lid of the external device is folded backwards (abstract discloses detecting the folding/ unfolding of a body based on signals and par 206 discloses overvoltage and overcurrent. Therefore the processor can deactivate the circuit in which the lid folds). 

Regarding claim 7, Min discloses wherein the at least one processor is configured to determine whether the lid of the external device is in one of a closed state, an open state, or a backward-folded state, based on the output value (abstract and pars 81-84 discloses determining a close/ open state based on certain threshold). 

Regarding claim 8, Min discloses wherein the at least one processor is configured to: in response to reception of a signal for wireless charging, determine whether or not the lid of the external device is in a backward-folded state, based on the output value; and in response to a determination that the lid of the external device is in the backward- folded state, deactivate the wireless charging circuit (abstract and par 15 discloses determining folded/unfolded state and par 205- 208 discloses over current detection. Therefore the device will determine to charge based on the lid state. Also by being a wireless connection. The wireless circuitry will move further away from the device under charge so the circuit will be deactivates). 

Regarding claim 9, Min discloses wherein the at least one processor is configured to display a user interface prompting for removal of a card accommodated in the lid when a signal for wireless charging is received, and when the output value corresponds to a state in which the lid of the external device is folded backwards (par 85 and par 208 discloses displaying the state of the message or charging state as well as other messages to users. Therefore the processor will alert removal of an element such as a card to protect from bending folding harm). 

Regarding claim 11, Min discloses an operating method of an electronic device (such as 310), the method comprising: letting a hall integrated circuit (IC) (such as 230) of the electronic device detect magnetic flux generated by an external device enclosing at least a portion (as shown in fig 3 such as 104) of the electronic device (pars 17 and 18 discloses used a sensor to find magnetic field of the device); letting at least one processor (such as 1495) of the electronic device receive an output value for the detected magnetic flux from the hall IC; and letting the at least one processor control a wireless charging circuit  (not fully shown but disclosed in par 206) of the electronic device, based on the output value. (abstract and pars 205, 206 discloses PMIC to having a charging circuity that works with the Hall IC. Therefore control the charging based on the output value). Min does not fully disclose a wireless charging circuit.
However, Wang disclose a wireless charging circuit (using 13, 131, and 132). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Min in view of Wang in order to charge the device while not used and uncharged when used. 

Regarding claim 12, Min discloses wherein the controlling of the wireless charging circuit, based on the output value, comprises deactivating the wireless charging circuit if the output value corresponds to a state in which a lid of the external device is folded backwards (abstract discloses detecting the folding/ unfolding of a body based on signals and par 206 discloses overvoltage and overcurrent. Therefore the processor can deactivate the circuit in which the lid folds). 

Regarding claim 17, Min discloses wherein the controlling of the at least one processor for the wireless charging circuit of the electronic device, based on the output value, comprises letting the at least one processor determine whether the lid of the external device is in one of a closed state, an open state, or a backward-folded state, based on the output value (abstract and pars 81-84 discloses determining a close/ open state based on certain threshold). 

Regarding claim 18, Min discloses an electronic device  (such as 310) comprising: a sensor (such as 230) configured to obtain a first signal corresponding to an external device enclosing at least a portion (as shown in fig 3 such as 104) of the electronic device (pars 17 and 18 discloses used a sensor to find magnetic field of the device); a wireless charging circuit (not fully shown); and at least one processor (such as 1495), wherein the at least one processor is configured to: obtain the first signal from the sensor; and if the first signal satisfies a predetermined condition (threshold) , prevent the electronic device from being charged using the wireless charging circuit. (abstract and pars 205, 206 discloses PMIC to having a charging circuity that works with the Hall IC. Therefore control the charging based on the output value which represents the position of the device lid). Min does not fully disclose a wireless charging circuit.
However, Wang disclose a wireless charging circuit (using 13, 131, and 132). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Min in view of Wang in order to charge the device while not used and uncharged when used. 

Regarding claim 19, Min discloses wherein the first signal comprises a magnetic field generated from at least a portion of the external device (abstract discloses signal and par 16 discloses signal is magnetic field intensity). 

Regarding claim 20, Min discloses wherein the sensor comprises a hall integrated circuit (IC) (par 81 discloses having Hall integrated circuit). 

Allowable Subject Matter
Claims 3-6, 10, and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the prior art of record taken alone or in combination fail to teach or suggest an electronic device comprising: wherein the output value comprises a first output value for magnetic flux in a first direction and a second output value for magnetic flux in a second direction, opposite the first direction, among the magnetic flux generated by the external device in combination with the other limitations of the claim. 

Claims 4-6 are also objected to as they depend on objected claim 3. 

Regarding claim 10, the prior art of record taken alone or in combination fail to teach or suggest an electronic device comprising: wherein the magnetic flux detected by the hall IC is in a first direction when the lid of the external device is closed and is in a second direction opposite the first direction when the lid of the external device is folded backwards in combination with the other limitations of the claim.

Regarding claim 13, the prior art of record taken alone or in combination fail to teach or suggest an operating method of an electronic device, the method comprising: wherein the output value comprises a first output value for magnetic flux in a first direction and a second output value for magnetic flux in a second direction opposite the first direction, among the magnetic flux generated by the external device in combination with the other limitations of the claim.

Claims 14-16 are also objected to as they depend on objected claim 13. 


Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Guccione et al (USPGPub 20110260681): discloses portable wireless charging.

Dominik et al (DE 102016200482): discloses a portable charging device for mobile device. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868